                                                                                         04/09/2019


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

 UNITED STATES OF AMERICA,
                                                    CASE NO. 3:17-CR-00008

                        v.
                                                    ORDER
 JERMEL ANTHONY COLEMAN,

                                       Defendant.   JUDGE NORMAN K. MOON

       By order of this Court, the guilty plea hearing in this matter was referred to the U.S.

Magistrate Judge Joel C. Hoppe, pursuant to 28 U.S.C. § 636(b)(3), for conduct of a plea hearing

and a plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure. Judge Hoppe

filed a Report and Recommendation (the “Report”) on March 8, 2019, in which he recommended

that the Court accept 1) Defendant’s plea of guilty to a lesser included offense of Count One—

conspiracy to distribute and possess with the intent to distribute a substance containing more than

500 grams of cocaine hydrochloride—and to Count Two of the indictment, and 2) adjudge the

Defendant guilty of that offense.

       After a careful review of the record, and no objection having been filed to the Report

within fourteen days of its service upon the parties, this Court hereby ADOPTS the Report in its

entirety, FINDS the Defendant guilty of the counts of the indictment as described above, and

ADJUDGES Defendant guilty of those offenses. A presentence report in this matter shall be

prepared.

       It is so ORDERED. The Clerk of the Court is hereby directed to send a certified copy of

this Order to all counsel of record.

       Entered this ____
                    9th day of April, 2019.
